In an action by an employee of a subcontractor engaged in the alteration of a building against the lessee of said building and the general contractor, the lessee served a cross complaint for judgment over against the general contractor, alleging active negligence. At the close of the entire ease, the court dismissed the complaint and the cross complaint. The employee appeals from so much of the judgment entered thereon and from so much of the amended judgment as dismissed the complaint, and the lessee appeals from so much of said amended judgment as dismissed its cross complaint. Amended judgment unanimously affirmed, without costs. No opinion. Appeal from original judgment dismissed, without costs. Present — Wenzel, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.